Metcalf, J.
We see no error in the rulings or instructions in this case. The act of one of the obligors, in consenting to the disposition of the goods, must be taken as the act of *583both, or as binding on both, especially as it worked no injury to his co-obligor.
The disposition of the goods, which was made by the obligee, with the consent of one of the obligors, was not a orevention, by the obligee, of a performance of the condition of the bond, but must be regarded as payment, pro tanto, oi the sum which the bond was given to secure.

Exceptions overruled.